Exhibit 10.12 PARSLEY ENERGY OPERATIONS, LLC EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT For good and valuable consideration set forth herein, this Employment, Confidentiality, and Non-Competition Agreement (“Agreement”) is executed as of the date set forth below and effective upon the closing of the initial public offering of Parsley Energy, Inc., a corporation organized under the laws of the State of Delaware (“Parsley Inc.”) (the “Effective Date”), by and between: (i) Parsley Energy Operations, LLC (“Parsley”) and (ii) Ryan Dalton, a natural person (“Employee”) (Employee and Parsley each a “Party” and collectively “Parties” herein).In the event the initial public offering of Parsley Inc. does not close on or before the two-year anniversary of the date this Agreement is executed by the Parties, this Agreement shall never become effective and shall have no force or effect.
